

Exhibit 10.2
NON-QUALIFIED STOCK OPTION AGREEMENT


pursuant to


LEXMARK INTERNATIONAL, INC.
STOCK INCENTIVE PLAN


This NON-QUALIFIED STOCK OPTION AGREEMENT (the "Agreement") between Lexmark
International, Inc., a Delaware corporation (the "Company"), and the person
specified on the signature page hereof (the "Optionee") is entered into as of
«Grant_Date» (the “Grant Date”) pursuant to the Lexmark International, Inc.
Stock Incentive Plan, as the same may be amended from time to time (the "Plan").
 
WHEREAS, the Optionee is regarded as a key employee of the Company or one of the
Subsidiaries and the Committee has determined that it would be to the advantage
and in the interest of the Company to grant the option provided for herein to
the Optionee as an inducement to the Optionee to remain in the service of the
Company and the Subsidiaries over the long-term and as an incentive to the
Optionee to devote his or her best efforts and dedication to the performance of
such services and to maximize shareholder value; and
 
WHEREAS, the Optionee desires to accept from the Company the grant of the
options evidenced hereby on the terms and subject to the conditions herein;
 
NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto hereby covenant
and agree as follows:
 
1.           Grant of Option; Exercise Price.
 
(a)           Grant of Option; Exercise Price.  The Company hereby grants to the
Optionee, effective as of the Grant Date and on the terms and conditions herein,
an option (the "Option") to purchase the number of shares (the "Option Shares"),
of Class A Common Stock, par value $.01 per share (the “Common Stock”) set forth
on the signature page hereof, at an exercise price per Option Share equal to the
fair market value on the Grant Date, as set forth on the signature page hereof,
which was the closing price of a share of Common Stock on the Grant Date as
reported for such day in The Wall Street Journal. The Option is not intended to
be an incentive stock option under the United States Internal Revenue Code of
1986, as amended.
 
(b)           Stock Incentive Plan.  This Agreement is subject in all respects
to the terms of the Plan, all of which terms are made a part of and incorporated
in this Agreement by reference.  In the event of any conflict between the terms
of this Agreement and the terms of the Plan, the terms of the Plan shall
control.  The Optionee hereby acknowledges that a copy of the Plan may be
obtained from the Vice President of Human Resources and agrees to comply with
and be bound by all of the terms and conditions thereof.  Terms used in this
Agreement with initial capital letters, but not defined herein, shall have the
meanings assigned to them under the Plan.
 
2.           Vesting; Period of Exercise of Option
 
(a)           Vesting.  Subject to the provisions of this Agreement and the Plan
and provided the Optionee remains continuously employed by the Company or one of
its Subsidiaries through
 

 
 

--------------------------------------------------------------------------------

 


the respective vesting dates, set forth below, the Option shall become vested
and exercisable as follows:
 
Vesting Date                                                      Percentage
Vested
 
[Vesting Date(s)]                                                [Vested
Percentage]
 
In each case resulting in a fractional Option Share, rounded to a whole Option
Share, but not exceeding the total set forth in Section 1(a) above of the Grant
Date.
 
(b)           Termination of Employment.  If the Optionee's employment with the
Company and its Subsidiaries terminates for any reason, other than a termination
by the Company or a Subsidiary for Cause (as defined below), any portion of the
Option which is not then exercisable shall immediately terminate and be canceled
effective upon such termination of employment and the remaining portion of the
Option, if any, shall thereafter remain exercisable for the period provided in
Section 4.  In the event of the termination of the Optionee's employment by the
Company or a Subsidiary for Cause, the Option shall immediately terminate and be
canceled in full effective upon the date of such termination of employment.
 
In accepting this Option, the Optionee acknowledges that the Option has been
granted as an incentive to the Optionee to remain employed by the Company or any
Subsidiary and to exert his or her best efforts to enhance the value of the
Company or any Subsidiary over the long-term.  Accordingly, the Optionee agrees
that if he or she (a) within 12 months following termination of employment with
the Company or any Subsidiary, accepts employment with a competitor of the
Company or any Subsidiary or otherwise engages in competition with the Company
or any Subsidiary, or (b) within 36 months following termination of employment
with the Company or any Subsidiary, directly or indirectly, disrupts, damages,
interferes or otherwise acts against the interests of the Company or any
Subsidiary, including, but not limited to, recruiting, soliciting or employing,
or encouraging or assisting his or her new employer or any other person or
entity to recruit, solicit or employ, any employee of the Company or any
Subsidiary without the Company’s prior written consent, which may be withheld in
its sole discretion, (c) within 36 months following termination of employment
with the Company, or any Subsidiary, disparages, criticizes, or otherwise makes
derogatory statements regarding the Company or any Subsidiary or their
directors, officers or employees, or (d) discloses or otherwise misuses
confidential information or material of the Company or any Subsidiary, each of
these constituting a harmful action, then (i) any unexercised portion of this
Option shall be canceled immediately (unless canceled earlier by operation of
another term of this Agreement) and (ii) the Optionee shall immediately repay to
the Company an amount equal to the Option gains (represented by the closing
market price on the date of exercise over the exercise price, multiplied by the
number of options exercised, without regard to any subsequent market price
decrease or increase) realized by the Optionee from the exercise of all or a
portion of this Option within 18 months preceding the earlier of (w) the
commitment of any such harmful action and (x) the Optionee's termination of
employment with the Company and its Subsidiaries; and through the later of (y)
18 months following the commitment of any such harmful action and (z) such
period as it takes the Company to discover such harmful action.  In addition,
the Optionee acknowledges that any unexercised portion of this Option may be
canceled immediately (unless canceled earlier by operation of another term of
this Agreement) and the Optionee may be required to repay to the Company an
amount equal to certain Option gains, pursuant to the Company’s Executive
Compensation Recovery Policy (including any successor policy that may be adopted
by the Company to comply with Section 10D of the Act and the Rules promulgated
thereunder).  The Optionee agrees that the Company or any of its Subsidiaries
has the right to deduct from any
 

 
 

--------------------------------------------------------------------------------

 


amounts the Company or any of its Subsidiaries may owe the Optionee from time to
time (including amounts owed to the Optionee as wages or other compensation,
fringe benefits or vacation pay, as well as any other amounts owed to the
Optionee by the Company or any of its Subsidiaries), the amounts the Optionee
owes the Company or any of its Subsidiaries.  The Committee shall have the
right, in its sole discretion, not to enforce the provisions of this paragraph
with respect to the Optionee.
 
Optionee agrees to be fully liable for any breach of this above described
covenant, promise and agreement.  Optionee agrees to reimburse the Company for
all costs and expenses, including attorneys’ fees, incurred by the Company in
enforcing the obligations of Optionee.  This entire provision shall survive the
termination of the Agreement and, in no manner, shall the remedies described
herein be considered as the Company’s exclusive or entire remedy for Optionee’s
breach, non-compliance or violation of any other agreement that Optionee may
have entered into with the Company.
 
(c)           Acceleration.  The Committee may, in its discretion, accelerate
the date or dates as of which all or any portion of the Option shall become
vested and exercisable and may establish accelerated times for vesting based
upon the attainment of performance goals or such other factors as the Committee
may from time to time determine.
 
(d)           Term of Option Exercise Period.  Except to the extent that the
Option or any portion thereof shall sooner terminate in accordance with Section
2 or 4 hereof, once any portion of the Option has become vested and exercisable,
such portion shall remain exercisable until the end of the day preceding the
tenth anniversary of the date hereof (the "Option Period").
 
3.           Method of Exercise and Payment; Certain Restrictions on Resale.
 
(a)           Exercise and Payment.  Once vested and exercisable, the Option, or
any vested portion thereof, may be exercised by the Optionee (or his or her
beneficiary or estate) by delivery to the Company on any business day (the
"Option Exercise Date") written notice (the "Option Exercise Notice"), in such
manner and form as may be required by the Committee, specifying the number of
Option Shares the Optionee then desires to purchase and the aggregate exercise
price for such Option Shares (the "Option Exercise Price").  The Option Exercise
Notice shall be accompanied by payment of the Option Exercise Price and any
other amounts required to be paid pursuant to Section 5.
 
The Optionee may pay the Option Exercise Price by delivering to the Company
cash, shares of Qualifying Common Stock (as defined below) already owned by the
Optionee or a combination of cash and such shares of Qualifying Common Stock
provided that the aggregate Fair Market Value on the Option Exercise Date of the
shares of Qualifying Common Stock delivered in payment of any portion of the
Option Exercise Price shall be equal to the excess of (x) the Option Exercise
Price over (y) the amount of any cash delivered by the Optionee in payment of
the Option Exercise Price.  For purposes of this Agreement, shares of Common
Stock shall constitute Qualifying Common Stock that may be delivered in payment
of the Option Exercise Price if such shares (i) are not subject to any
outstanding loan or other obligation and are not pledged as collateral with
respect to any loan or other obligation, other than any such loan or other
obligation extended to the Optionee by the Company or any Subsidiary provided
the Committee approves the delivery of such shares to pay the Option Exercise
Price, and (ii) either (x) have been owned by the Optionee without certain
restrictions for a continuous period of at least six months (or such greater or
lesser period as the Committee shall determine) or (y) were purchased by the
Optionee on a U.S. national securities exchange.
 

 
 

--------------------------------------------------------------------------------

 

The Committee may also permit the Optionee to arrange for the payment of all or
any portion of the Option Exercise Price and other amounts required to be paid
pursuant to Section 5 by directing a securities broker approved for such purpose
by the Committee to deliver to the Company, on behalf of the Optionee, the
proceeds of the sale on the Option Exercise Date of a number of the Option
Shares then being purchased by the Optionee having aggregate sales proceeds on
the Exercise Date equal to the sum of all or the applicable portion of the
Option Exercise Price and the amounts required to be paid pursuant to Section 5
that the Optionee elects to satisfy by using the proceeds of the sale of the
Option Shares (the "Cashless Exercise Procedure").
 
Within a reasonable period of time after the Option Exercise Date, subject to
payment of the Option Exercise Price and any amounts required to be paid by the
Optionee pursuant to Section 5, the Company shall direct its stock transfer
agent to make (or to cause to be made) an appropriate book entry reflecting the
Optionee's ownership of the Option Shares then being purchased by the Optionee.
Upon request, the Company shall deliver to the Optionee a certificate or
certificates for the number of Option Shares (reduced, if applicable, by the
number of Option Shares sold on the Option Exercise Date pursuant to the
Cashless Exercise Procedure) purchased by the Optionee, registered in the name
of the Optionee.  In the event that the Company or the Committee, in its sole
discretion, shall determine that, under applicable U.S. federal or state or
non-U.S. securities laws, the transfer of any Option Shares must be subject to
restriction, any certificates issued under this Section 3(a) shall bear an
appropriate legend restricting the transfer of such Option Shares and
appropriate stop transfer instructions shall be delivered to the Company's stock
transfer agent.
 
(b)           Restrictions on Sale upon Public Offering.  The Optionee hereby
agrees that, during the 20 day period prior to and the 180 days following the
effective date of any registration statement filed by the Company under the
Securities Act of 1933, as amended, with respect to any underwritten public
offering of any shares of the Company's capital stock, the Optionee will not
effect any public sale or distribution of shares of Common Stock (other than as
part of such underwritten public offering).
 
4.           Termination.  The Option (or the indicated portion thereof) shall
terminate and be canceled immediately upon the first to occur of any of the
following events:
 
(a)           The date of the expiration of the Option Period.
 
(b)           The date of the termination of the Optionee's employment with the
Company and its Subsidiaries for Cause.
 
(c)           The date of the termination of the Optionee's employment with the
Company and its Subsidiaries for any reason, other than for Cause, with respect
to any portion of the Option which has not become vested and exercisable in
accordance with Section 2 on or prior to the date of such termination.
 
(d)           In the case of the Optionee's termination of employment with the
Company and its Subsidiaries for any reason other than for Cause or other than
by reason of the Optionee's Normal Retirement, Early Retirement, Disability or
death (as each such term is defined below), or as a result of a reduction in
force, cessation of operations, merger, consolidation or the sale or other
disposition of the Company or a portion thereof (as set forth below) with
respect to any portion of the Option which has become vested and exercisable in
accordance with Section 2 on
 

 
 

--------------------------------------------------------------------------------

 


or prior to the date of such termination of employment, the last day of the 90
day period immediately following the date of such termination of employment.
 
(e)           Subject to Section 4(j), in the case of the Optionee's termination
of employment with the Company and its Subsidiaries by reason of the Optionee's
Normal Retirement, with respect to any portion of the Option which has become
vested and exercisable in accordance with Section 2 on or prior to the date of
such termination of employment, the last day of the 36 month period immediately
following the date of such termination of employment.
 
(f)           Subject to Section 4(j), in the case of the Optionee's termination
of employment with the Company and its Subsidiaries by reason of the Optionee's
Early Retirement, with respect to any portion of the Option which has become
vested and exercisable in accordance with Section 2 on or prior to the date of
such termination of employment, the last day of the 12 month period immediately
following the date of such termination of employment.
 
(g)           Subject to Section 4(j), in the case of the Optionee's termination
of employment with the Company and its Subsidiaries as a result of a reduction
in force, cessation of operations, merger, consolidation or the sale or other
disposition of the stock or all or substantially all of the assets of the
Company, a Subsidiary, or any division, business or other unit or function of
the Company or any Subsidiary (which is designated as such by the Vice President
of Human Resources), with respect to any portion of the Option which has become
vested and exercisable in accordance with Section 2 on or prior to the date of
such termination of employment, (i) the last day of the 24 month period
immediately following the date of such termination of employment, provided that
the Optionee has completed five or more years of continuous service with the
Company or any of its Subsidiaries or (ii) the last day of the 12 month period
immediately following the date of such termination of employment, if the
Optionee has completed less than five years of continuous service with the
Company or any of its Subsidiaries.
 
(h)           Subject to Section 4(j), in the case of the Optionee's termination
of employment with the Company and its Subsidiaries by reason of the Optionee's
Disability, with respect to any portion of the Option which has become vested
and exercisable in accordance with Section 2 on or prior to the date of such
termination of employment, the last day of the 12 month period immediately
following the date of such termination of employment.
 
(i)           In the case of the Optionee's termination of employment with the
Company and its Subsidiaries by reason of the Optionee's death, with respect to
the portion of the Option which has become vested and exercisable in accordance
with Section 2 on or prior to the date of such termination of employment, the
last day of the 12 month period immediately following the date of such
termination of employment.
 
(j)           The last day of the 12 month period immediately following the date
of the Optionee's death during any period in which the Optionee was entitled to
exercise any portion of the Option pursuant to Section 4(e), 4(f), 4(g) or 4(h).
 
(k)           For purposes of this Agreement, the following terms shall have the
following meanings:
 
"Cause" shall mean (A) the willful failure by the Optionee to perform
substantially his or her duties as an employee of the Company or any Subsidiary
(other than due to physical or mental illness) after reasonable notice to the
Optionee of such failure, (B) the Optionee's engaging in serious misconduct that
is injurious to the Company or any Subsidiary, (C) the
 

 
 

--------------------------------------------------------------------------------

 


Optionee's having been convicted of, or entered a plea of nolo contendere to, a
crime that constitutes a felony or (D) the breach by the Optionee of any written
covenant or agreement with the Company or any Subsidiary not to disclose
information pertaining to the Company or any Subsidiary or not to compete or
interfere with the Company or any Subsidiary.
 
"Disability" shall mean a physical or mental disability or infirmity of the
Optionee as defined in any disability plan sponsored by the Company or any
Subsidiary which employs the Optionee or, if no such plan is sponsored by the
Optionee's employer at the relevant time, the Lexmark Long-Term Disability Plan.
 
"Early Retirement" shall mean the Optionee's retirement (x) at or after reaching
age 55 and the completion of ten years continuous service with the Company or
any of its Subsidiaries or (y) at or after the completion of 30 years of
continuous service regardless of age.
 
"Normal Retirement" shall mean the Optionee's retirement (x) at or after the
later of age 65 and the completion of five years of continuous service with the
Company or any of its Subsidiaries or (y) at or after any earlier retirement age
agreed to, in writing, by the Company after the date hereof and prior to the
Optionee's termination of employment with the Company or any Subsidiary (other
than any such termination with the Company or any Subsidiary in connection with
the contemporaneous reemployment by another Subsidiary or the Company).
 
5.           Tax Withholding.  The delivery of any directions to the Company's
stock transfer agent or any certificates for shares of Common Stock pursuant to
Section 3 shall not be made until the Optionee, or, if applicable, the
Optionee's beneficiary or estate, has made appropriate arrangements for the
payment to the Company of an amount sufficient to satisfy any applicable U.S.
federal, state and local and non-U.S. tax withholding or other tax requirements,
as determined by the Company.  To satisfy the Optionee's applicable withholding
and other tax requirements, the Company shall be entitled, in its sole
discretion, to withhold Option Shares having a Fair Market Value on the Option
Exercise Date equal to the applicable amount of such withholding and other tax
requirements, subject to any rules adopted by the Committee or required to
ensure compliance with applicable law, including, but not limited to, Section
16(b) of the Securities Exchange Act of 1934, as amended.  Any cash payment made
pursuant to a Change in Control shall be made net of any amounts required to be
withheld or paid with respect thereto (and with respect to any shares of Common
Stock delivered contemporaneously therewith) under any applicable U.S. federal,
state and local and non-U.S. tax withholding and other tax requirements.
 
6.           Assignability.  Unless otherwise provided in accordance with the
provisions of the Plan, this Option may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated by the Optionee otherwise than
by will or the laws of descent and distribution.  The term "Optionee" as used in
this Agreement shall include any permitted transferee of the Option.
 
7.           Adjustment in Capitalization.
 
(a)           The aggregate number of shares of Common Stock subject to the
Option and the option exercise price and/or exercisability criteria applicable
to the Option shall be proportionately adjusted to reflect, as deemed equitable
and appropriate by the Committee, an Adjustment Event.  To the extent deemed
equitable and appropriate by the Committee, subject to any required action by
stockholders, in any merger, consolidation, reorganization, liquidation,
dissolution or other similar transaction, the Option shall pertain to the
securities and other property to which a holder of the number of shares of
Common Stock then covered by the Option would have been entitled to receive in
connection with such event.
 

 
 

--------------------------------------------------------------------------------

 

(b)           Any shares of stock (whether Common Stock, shares of stock into
which shares of Common Stock are converted or for which shares of Common Stock
are exchanged or shares of stock distributed with respect to Common Stock) or
cash or other property received with respect to the Option as a result of any
Adjustment Event, any distribution of property or any merger, consolidation,
reorganization, liquidation, dissolution or other similar transaction shall,
except as otherwise provided by the Committee, be subject to the same terms and
conditions, including restrictions on exercisability or transfer, as are
applicable to the Option with respect to which such shares, cash or other
property is received and stock certificate(s) representing or evidencing any
shares of stock or other property so received shall be legended as appropriate.
 
8.           Preemption by Applicable Laws and Regulations.  Notwithstanding
anything in the Plan or this Agreement to the contrary, the issuance of shares
of Common Stock hereunder shall be subject to compliance with all applicable
U.S. federal, state and non-U.S. securities laws.  Without limiting the
foregoing, if any law, regulation or requirement of any governmental authority
having jurisdiction shall require either the Company or the Optionee (or the
Optionee's beneficiary or estate) to take any action in connection with the
issuance of any shares of Common Stock hereunder, the issuance of such shares
shall be deferred until such action shall have been taken to the satisfaction of
the Company.
 
9.           Interpretation; Construction.  All of the powers and authority
conferred upon the Committee pursuant to any term of the Plan or the Agreement
shall be exercised by the Committee, in its sole discretion.  All
determinations, interpretations or other actions made or taken by the Committee
pursuant to the provisions of the Plan or the Agreement shall be final, binding
and conclusive for all purposes and upon all persons and, in the event of any
judicial review thereof, shall be overturned only if arbitrary and
capricious.  The Committee may consult with legal counsel, who may be counsel to
the Company or any Subsidiary, and shall not incur any liability for any action
taken in good faith in reliance upon the advice of counsel.
 
10.           Amendment.  The Committee shall have the right, in its sole
discretion, to alter or amend this Agreement, from time to time, as provided in
the Plan in any manner for the purpose of promoting the objectives of the Plan,
provided that no such amendment shall impair the Optionee's rights under this
Agreement without the Optionee's consent.  Subject to the preceding sentence,
any alteration or amendment of this Agreement by the Committee shall, upon
adoption thereof by the Committee, become and be binding and conclusive on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person.  The Company shall give written notice to
the Optionee of any such alteration or amendment of this Agreement as promptly
as practicable after the adoption thereof.  This Agreement may also be amended
by a writing signed by both the Company and the Optionee.
 
11.           No Rights as a Stockholder.  The Optionee shall have no voting or
other rights as a stockholder of the Company with respect to any Option Shares
until the exercise of the Option and the recording of the Optionee's ownership
of the Option Shares on the stock transfer records for the Common Stock.  No
adjustment shall be made for dividends or other rights issued with respect to
the Common Stock for which the record date is prior to the recording of such
ownership of the Option Shares.
 
12.           No Guarantee of Employment or Future Incentive Awards.  Nothing in
the Plan or this Agreement shall be deemed to:
 
(a)           interfere with or limit in any way the right of the Company or any
Subsidiary to terminate Optionee’s employment at any time and for any reason
with or without cause;
 
(b)           confer upon Optionee any right to continue in the employ of the
Company or any Subsidiary; and
 

 
 

--------------------------------------------------------------------------------

 

(c)           provide Optionee the right to receive any Incentive Awards under
the Plan in the future or any other benefits the Company may provide to some or
all of its employees.
 
13.   Miscellaneous.
 
(a)           Notices.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or sent by certified or
express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, to the Company or the Optionee, as
the case may be, at the following addresses or to such other address as the
Company or the Optionee, as the case may be, shall specify by notice to the
others delivered in accordance with this Section 13(a):
 
(i)           if to the Company, to it at:
 
One Lexmark Centre Drive
740 West New Circle Road
Lexington, Kentucky 40550
Attention:  Secretary
 
(ii)           if to the Optionee, to the Optionee at his last known address in
the Company’s records.
 
All such notices and communications shall be deemed to have been received on the
date of delivery or on the third business day after the mailing thereof.
 
(b)           Binding Effect; Benefits.  This Agreement shall be binding upon
and inure to the benefit of the parties to this Agreement and their respective
successors and assigns.  Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
 
(c)           Waiver.  Any party hereto may by written notice to the other party
(i) extend the time for the performance of any of the obligations or other
actions of the other party under this Agreement, (ii) waive compliance with any
of the conditions or covenants of the other party contained in this Agreement
and (iii) waive or modify performance of any of the obligations of the other
party under this Agreement.  Except as provided in the preceding sentence, no
action taken pursuant to this Agreement, including, without limitation, any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained herein.  The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party to exercise any right or privilege hereunder shall be deemed a waiver of
such party's rights or privileges hereunder or shall be deemed a waiver of such
party's rights to exercise the same at any subsequent time or times hereunder.
 
(d)           Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Optionee without the prior written consent of
the other party.
 

 
 

--------------------------------------------------------------------------------

 

(e)             Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the law that might be applied under principles of conflict of laws and excluding
any conflict or choice of law rule or principle that may otherwise refer
construction or interpretation of the Plan or this Agreement to the substantive
law of another jurisdiction.
 
(f)      Jurisdiction.  The Optionee hereby irrevocably and unconditionally
submits to the jurisdiction and venue of the state courts of the Commonwealth of
Kentucky and of the United States District Court of the Eastern District of
Kentucky located in Fayette County, Kentucky, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereby irrevocably agree that all claims in respect of any such action
or proceeding may be heard and determined in such Kentucky state or United
States federal courts located in such jurisdiction.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.  Optionee further agrees that any action
related to, or arising out of, this Agreement shall only be brought by Optionee
exclusively in the federal and state courts located in Fayette County,
Kentucky.  Nothing in this Agreement shall affect any right that the Company may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.
 
(g)           Severability.  If any provision of this Agreement or the Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions of this Agreement or the Plan, and the
Agreement and the Plan shall be construed and enforced as if such provision had
not been included.
 
(h)           Survival.  Any provision of this Agreement which contemplates
performance or observance subsequent to any termination or expiration of this
Agreement shall survive any termination or expiration of this Agreement and
continue in full force and effect.
 
(i)           Internal Revenue Code Section 409A.  To the extent applicable,
this Agreement shall be interpreted and construed in compliance with Section
409A of the Code and Treasury Department regulations and other interpretive
guidance issued thereunder.  In the event that the Company determines that any
amount may be subject to Section 409A of the Code, the Company may, without the
consent of the Optionee, amend this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to (i) exempt the payment from Section 409A of the Code or (ii)
comply with the requirements of Section 409A of the Code and Treasury Department
regulations and other interpretive guidance issued thereunder.
 
(j)           Section and Other Headings, Etc.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.  In this Agreement all
references to "dollars" or "$" are to United States dollars.
 
(k)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement as
of the date first above written.
 


LEXMARK INTERNATIONAL, INC.




By:           _____________________________________


Name:
Title:




OPTIONEE:




By:           _____________________________________
(Sign Here and Date)


Name:
ID#:




Number of shares of Common Stock subject to the Option: «Options» shares @
«Grant_Price» granted on
«Grant_Date».










__________________________________________________
                         Beneficiary
